Citation Nr: 0601307	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-15 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1970.  He died in December 1997, and his widow is 
the appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.  The Board remanded 
the matter in July 1999.  In November 2003, the RO awarded 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  However, in 
January 2005, the RO again determined that the appellant was 
not entitled to DEA benefits under 38 U.S.C.A. Chapter 35.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required of her.


REMAND

The veteran served on active duty from November 1950 to 
November 1970.  During his lifetime, service connection was 
in effect for postgastrectomy syndromes (rated 40 percent 
disabling), for anxiety neurosis (rated 30 percent disabling) 
and for hemorrhoids (rated 0 percent disabling).  

The veteran died in December 1997.  According to the 
contemporaneous death certificate, the immediate cause of 
death was cardiorespiratory arrest, which was due to 
nephrotic syndrome with severe proteinuria, which was in turn 
due to severe hypoalbuminemia; the underlying cause of death 
was infective spondylitis.  According to a September 2002 
death certificate, the cause of the veteran's death was "DIS 
PLAS PROTEIN MET NEC."    

In January 1998, the RO denied service connection for the 
cause of the veteran's death and entitlement to DEA benefits 
under 38 U.S.C.A. Chapter 35.  

In June 1998, Hector R. Cordova, M.D., FACP, the Chief of the 
Renal Section at the VA Medical Center in San Juan, the 
Commonwealth of Puerto Rico, addressed the appellant's 
request as to whether "the diagnosis of Cardiorespiratory 
arrest had something to do with [the veteran's] previous 
medical conditions."  Dr. Cordova indicated that the veteran 
was diagnosed with acute renal failure in July 1997 and that 
he then developed acute tubular necrosis and interstitial 
nephritis after the use of Septra.  He was placed on 
hemodialysis for two months, when he regained some degree of 
his renal function.  The doctor noted that the veteran had 
symptoms of dyspepsia and that his nutritional status was 
poor.  He also presented proteinuria, which contributed to 
hypoalbuminemia.  He also had a history of peptic ulcer 
disease and partial gastrectomy, which explained many of his 
gastrointestinal symptoms during this period.  Thereafter, he 
did not regain basal renal function, and he required constant 
follow-up care in the renal clinics.  In August 1997, the 
veteran was admitted for severe anemia, which was exacerbated 
by intermittent gastrointestinal bleeding due to hemorrhoids 
and the anemia of chronic renal failure.  During outpatient 
follow-up, he developed severe low back pain and was re-
admitted to the hospital in November 1997 with a diagnosis of 
infectious spondylitis.  Despite treatment, the veteran 
developed acute respiratory infection and died.  Tests 
revealed that hemoglobin level had decreased significantly 
and that he had developed severe metabolic acidosis.  He also 
had bandemia suggestive of the infectious process.  Dr. 
Cordova commented that the reason for the sudden drop in 
hemoglobin was not clear, but that occult gastrointestinal 
bleeding may have caused this reduction.  Dr. Cordova 
concluded that the veteran had "multiple medical 
complications, which were in many ways associated to the 
development of chronic renal insufficiency and its systemic 
manifestations."  The doctor also clarified that 
cardiorespiratory arrest, in and of itself, was not a 
diagnosis was that it did not mean that the cause of the 
veteran's death was necessarily a primary heart condition.

In July 1999, the Board remanded the case for additional 
development and readjudication.  The substance of the remand 
was essentially twofold:  (1) to obtain certain medical 
records of the veteran's from the date of his separation from 
service until the present (i.e., the time of his death); and 
(2) to obtain an expert medical opinion from within VA as to 
"whether it is at least as likely as not that the veteran's 
service-connected disabilities singly or jointly with some 
other condition were the immediate or underlying cause of the 
veteran's death or contributed substantially or materially to 
the veteran's death."  (Emphasis in original.)

Pursuant to this remand, the RO sought a VA specialist's 
opinion.  In April 2003, the VA specialist wrote as follows:

It is a fact that this veteran developed severe 
irreversible kidney damage secondary to the 
ingestion of Septra prescribed at the VA hospital.  
He never regained basal renal function.  He had 
several other debilitated conditions, but none 
contributed to his eventual death in 
cardiorespiratory arrest as much as his chronic 
renal insufficiency.  We must, therefore, conclude 
that chronic renal insufficiency secondary to drug 
induced kidney damage was the main cause of death 
of this patient.

The specialist therefore opined as to the primary reason for 
the cause of the veteran's death.  However, at the same time, 
the specialist also noted that the veteran had been suffering 
from "several other debilitated conditions"; the specialist 
did not identify those "other debilitated conditions."  
Moreover, the specialist's opinion did not address at all the 
very essence of the reason for the Board's seeking a 
specialist's opinion in its July 1999 remand: that is, an 
opinion as to "whether it is at least as likely as not that 
the veteran's service-connected disabilities singly or 
jointly with some other condition were the immediate or 
underlying cause of the veteran's death or contributed 
substantially or materially to the veteran's death."  
(Emphasis in original.)  As noted above, service connection 
was in effect for several disabilities: postgastrectomy 
syndromes (rated 40 percent disabling), for anxiety neurosis 
(rated 30 percent disabling) and for hemorrhoids (rated 0 
percent disabling).  In addition, the appellant contends that 
the veteran suffered from a heart condition that contributed 
to or caused the veteran's death and that service connection 
is warranted for the cause of the veteran's death on that 
basis.

In November 2003, the RO awarded DIC benefits to the 
appellant under the provisions of 38 U.S.C.A. § 1151.  On 
further consideration of the appellant's claim for DEA 
benefits under 38 U.S.C.A. Chapter 35, the RO concluded that 
DEA benefits are not available where service connection is 
predicated under the provisions of 38 U.S.C.A. § 1151.

Indeed, the RO is correct in that limited regard.  Chapter 35 
of 38 U.S.C.A. provides for educational assistance for all 
eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child or spouse (or surviving spouse) of a person has (or 
died from) permanent, total disability resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a) (West 
2002).  However, as noted by the RO, cases where eligibility 
for service-connected benefits is established under 38 C.F.R. 
§§ 3.358, 3.361, or 3.800 (2005) - that is, the implementing 
regulations for awards of benefits under the provisions of 
38 U.S.C.A. § 1151 - are not included for purposes of DEA 
benefits under 38 U.S.C.A. Chapter 35.  See 38 C.F.R. 
§ 3.807(c) (2005).  The Board does not disagree with that 
legal conclusion.

However, in its November 2003 rating decision that awarded 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1151, the RO also concluded 
that this was a "total grant of the benefit sought on appeal 
as to the issue of entitlement to service connection for 
cause of death."  This statement is not accurate.  The RO's 
award of service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 purported to 
moot the appellant's claim for service connection for the 
cause of the veteran's death under 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  But DEA benefits would be available if service 
connection for the cause of the veteran's death were to be 
established under 38 U.S.C.A. §§ 1110, 1131.  Therefore, 
eligibility for the DEA benefits is contingent upon a 
definitive determination as to the claim for service 
connection for the cause of the veteran's death under 
38 U.S.C.A. §§ 1110, 1131.  That aspect of the appellant's 
claim has not been mooted and must be fully adjudicated.

Under the circumstances of this case, where the appellant has 
been seeking service connection for the cause of the 
veteran's death under various theories, including under 
38 U.S.C.A. §§ 1110 and 1131 as well as under 38 U.S.C.A. 
§ 1151 and where the Board has specifically remanded the case 
previously for a specialist's medical opinion as to the issue 
of whether any service-connected disability has caused or 
contributed to the cause of the veteran's death, the November 
2003 rating decision did not constitute a total grant of 
benefits. 

As discussed above, the Board remanded this case for a 
specialist's opinion as to "whether it is at least as likely 
as not that the veteran's service-connected disabilities 
singly or jointly with some other condition were the 
immediate or underlying cause of the veteran's death or 
contributed substantially or materially to the veteran's 
death."  (Emphasis in original.)  The April 2003 VA 
specialist's opinion did not address this question.  While it 
served as a basis for service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
based on VA medical treatment, it did not address what role, 
if any, the veteran's service-connected disabilities played 
in the veteran's death.  Therefore, the Board must again 
remand this case for additional development.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain a medical opinion from the 
appropriate specialist as to following 
question: whether it is at least as 
likely as not that the veteran's 
service-connected disabilities(post-
gastrectomy syndromes, anxiety neurosis, 
and hemorrhoids) singly or jointly with 
some other condition were the immediate 
or underlying cause of the veteran's 
death or contributed substantially or 
materially to the veteran's death.  
Provide the specialist with the 
veteran's claims folder; the specialist 
must review and discuss the veteran's 
medical history, including both his 
service-connected disabilities and his 
non-service-connected disabilities.  In 
addressing the question of "whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
singly or jointly with some other 
condition were the immediate or 
underlying cause of the veteran's death 
or contributed substantially or 
materially to the veteran's death," the 
specialist should also discuss what 
role, if any, any of the service-
connected disabilities played in the 
cause of the veteran's death in December 
1997. 

2.  Then, readjudicate the claims for 
(1) service connection for the cause of 
the veteran's death and for (2) 
Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.  
Since service connection for the cause 
of the veteran's death is already in 
effect under the provisions of 
38 U.S.C.A. § 1151, the readjudication 
should include consideration of all 
other bases for service connection for 
the cause of the veteran's death, 
including under the provisions of 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  
If either decision remains adverse to 
the appellant , provide her and her 
representative with a supplemental 
statement of the case (which must 
discuss all applicable legal provisions, 
including 38 U.S.C.A. § 1110 and 1131) 
and the appropriate opportunity to 
respond thereto.  Then, return the case 
to the Board for its review, as 
appropriate.

By this REMAND, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat the claims expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


